          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 1 of 14

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW D. SEGAL
   HEIKO P. COPPOLA
 3 LAURA JEAN BERGER
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:15-CR-00205-TLN-EFB

12                                Plaintiff,             UNITED STATES’ OPPOSITION TO
                                                         DEFENDANT’S MOTIONS TO AMEND MOTION
13                          v.                           AND/OR MOTION SUPPLEMENT PURSUANT
                                                         TO 28 U.S.C. § 2255 (ECF 131, ECF 141)
14   MATTHEW D. MULLER,
                                                         COURT: Hon. Edmund F. Brennan
15                                Defendant.

16

17                                         I.       INTRODUCTION
18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 Matthew D. Segal, Heiko P. Coppola, and Laura Jean Berger, Assistant United States Attorneys,

20 opposes Matthew D. Muller’s motion to amend his petition brought under 28 U.S.C § 2255. Dkt. 61;

21 see also Dkt. 75 and Dkt. 120 (filing initial amended motion pursuant to § 2255 and order granting

22 motion to amend and accepting amended motion, respectively), and his motion to amend the supplement

23 to his petition. Dkt. 131. The ends of justice do not require granting any further leave to amend, the

24 claims do not relate back to the initial motion, the claims fail the requirements of notice pleading, the

25 claims are untimely due to unlawful government action as an impediment, and lastly, amount to abuse of

26 the writ of habeas corpus. Accordingly, his motions should be denied.
27

28


      OPPOSITION TO MOTIONS TO AMEND                     1
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 2 of 14

 1                         II.      FACTUAL AND PROCEDURAL SUMMARY

 2
            A.      Muller Pleaded Guilty to Kidnapping in Violation of 18 U.S.C. § 1201, Via Plea
 3          Agreement, Waived His Appellate and Collateral Attack Rights Generally, and Did Not
            File a Direct Appeal
 4
            The United States previously briefed the facts of this case in detail. See. Dkt. 113 at 2-4. In
 5
     summary, Muller concocted an elaborate scheme to kidnap and rape Victim 1, and to conceal his
 6
     identity in so doing. He broke into the residence of and violently threatened Victim 1 and Victim 2.
 7
     PSR ¶¶ 5, 21. He blindfolded, restrained, and drugged both victims. PSR ¶¶ 5, 21. He moved a
 8
     drugged and bound Victim 1 to the trunk of Victim 2’s car, then to Muller’s stolen car, and led Victim 2
 9
     to believe that he was being watched and that Victim 1 would be harmed were authorities contacted.
10
     PSR ¶¶ 5, 23. He brought Victim 1 to his cabin in South Lake Tahoe and held her as his hostage
11
     between March 23, 2015 and March 25, 2015, during which period he raped her twice and demanded
12
     ransom for her release. PSR ¶¶ 12, 32, 53-54. He psychologically manipulated Victim 1 and threatened
13
     harm to Victim 1’s family if she reported the incident. PSR ¶¶ 50, 58, 65. He eventually drove her to
14
     Huntington Beach and released her. PSR ¶ 5. During the time Muller held Victim 1 hostage, he
15
     communicated anonymously with the media and law enforcement through sophisticated emails with
16
     metadata removed, posing as a group of numerous people. PSR ¶¶ 19, 39.
17
            Authorities apprehended Muller in June 2015 when he was identified in a second attempted
18
     kidnapping by the victims who fought him off and by the recovery of a cell phone linked to him at that
19
     crime scene. PSR ¶¶ 39-40, 42-43. The phone led to a search of his South Lake Tahoe cabin where
20
     Victim 1 was held hostage and revealed numerous instrumentalities of the kidnapping and rape,
21
     including: zip-ties, taped-over swim goggles described by Victim 1, a water pistol made to look like a
22
     laser-sighted firearm, and electronic evidence including audio files of Muller’s own voice, video
23
     recordings of the rapes of Victim 1, drone footage of Victim 1 and Victim 2 in a private moment taken
24
     from outside their home, and the emails Muller anonymously sent to the press and law enforcement.
25
     PSR ¶¶ 44-45.
26
            Muller was charged by complaint with Kidnapping in violation of 18 U.S.C. § 1201(a)(1) on
27
     June 29, 2015. Dkt. 1. On October 1, 2015, the Grand Jury indicted Muller for the same. Dkt. 12. The
28


      OPPOSITION TO MOTIONS TO AMEND                     2
30
           Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 3 of 14

 1 defendant pleaded not guilty. Dkt. 14. After a months long conversation, the parties reached a plea

 2 agreement and finalized the agreement after negotiations. See. Dkt. 113 at 4-6. The plea agreement

 3 included a waiver of collateral attack. See. Dkt. 113 at 6. On September 29, 2016, the defendant

 4 pleaded guilty pursuant to the plea agreement. Dkt. 39. In so doing he recited the factual basis for the

 5 plea. Dkt. 39. The court found the defendant’s plea to be voluntary and intelligent. Id.

 6
            B.     Muller Filed Numerous Pleadings and Supplements Alleging Various Claims Via §
 7          2255, This Court Screened All but Two, and Muller Withdrew His Ineffective Assistance of
            Counsel Claim
 8
            The defendant filed a collateral attack on his plea on April 19, 2018. Dkt. 61. While the
 9
     defendant presented a vast array of claims, this Court screened the majority and ordered the
10
     government’s response to two claims: (1) Muller’s claim of ineffective assistance of counsel for his
11
     counsel’s decision to not file a Rule 12.2 notice of insanity defense thereby rendering counsel’s
12
     recommendation of a plea bargain to Muller ineffective and (2) Muller’s claim that his plea was not
13
     knowing and voluntary. Dkt. 65 at 9. Muller requested two extensions to respond to this Court’s
14
     screening: one in August 2018, and one in October 2018. See Dkt. 66, Dkt. 69. Muller filed his
15
     objections to the screening at the same time as his first motion to amend his initial petition, both filed
16
     November 13, 2018. See Dkt. 76, Dkt. 75. Muller also filed at that time a first amended supplement to
17
     his petition, see dkt. 77, as well as a letter regarding his motion to amend. Dkt. 78. He then filed a
18
     request for expedited relief in January 2019, see dkt. 82, and an emergency motion for disposition, as
19
     well as a supplement to the motion, also in January 2019. See Dkt. 86; Dkt. 90.
20
            The district court adopted the findings and recommendations of this Court’s screening
21
     procedures in March of 2019. Dkt. 91. In an abrupt turn from his requests to expedite his proceedings,
22
     Muller filed a motion to stay the proceedings on April 17, 2019. Dkt. 101. He further filed a motion to
23
     hold the proceedings in abeyance on July 17, 2019. Dkt. 104. The government opposed. Dkt. 107.
24
            The government filed its opposition to the initial collateral attack as ordered by the court on
25
     August 15, 2019. Dkt. 113. Muller filed an emergency request to stay the proceedings, coupled with a
26
     withdrawal of his claim of ineffective assistance of counsel and revocation of any implied waiver of
27
     attorney-client privilege, on August 21, 2019. Dkt. 114. He later filed a separate document formally
28


      OPPOSITION TO MOTIONS TO AMEND                       3
30
           Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 4 of 14

 1 withdrawing the ineffective assistance of counsel claim. Dkt. 117. He filed three motions for extension

 2 of time, one in November 2019, and two additional in January 2020. See Dkt. 122; Dkt. 124; Dkt. 125.

 3 He filed a reply to the government’s opposition brief on January 8, 2020. Dkt. 126. After filing his

 4 reply brief, he then moved to amend the supplement to his motion on January 27, 2020. Dkt. 131. He

 5 filed an amended supplement on the same date. Dkt. 132. He presently moves this court yet again for

 6 leave to amend his motion, see dkt. 142, and provides this Court with yet another amended motion for

 7 its consideration. Dkt. 143.

 8
                                              III.     ARGUMENT
 9
            A.    This Court Should Deny Muller’s Motion for Leave to Amend and Any Further
10          Motions for Leave to Amend
11          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) governs the timing of

12 motions brought under 28 U.S.C. § 2255. It provides that such a motion must be filed within one year of

13 the finality of the judgment in question. The Federal Rules of Civil Procedure govern amendments to

14 actions pursuant to 28 U.S.C. § 2255. 28 U.S.C. § 2242 (“[A petition] may be amended or

15 supplemented as provided in the rules of procedure applicable to civil actions,”); see also Rules

16 Governing Section 2255 Proceedings (hereinafter “Habeas Rules”), Rule 12 (stating the same).

17                   1.    The Ends of Justice Do Not Require Granting Leave to Amend Because
                     Apparent Reason Exists to Deny Leave
18
            Rule 11 of the Habeas Rules applies Federal Rule of Civil Procedure 15 to requests to amend
19
     § 2255 motions. Mayle v. Felix, 545 U.S. 644, 655 (2005). Importantly, once a responsive pleading is
20
     filed, Federal Rule of Civil Procedure 15(a)(2) requires the opposing party’s written consent1 or leave of
21
     court for the filing of an amended petition. Under Federal Rule of Civil Procedure 15, “the grant or
22
     denial of an opportunity to amend is within the discretion of the District Court . . . .” Foman v. Davis,
23
     371 U.S. 178, 182 (1962). Of course, “leave to amend shall be freely given when justice so requires . . .
24
     [and a movant] out to be afforded the opportunity to test his claim on the merits.” Id. However, this is
25
     only the case “in the absence of any apparent or declared reason [to deny leave]—such as undue delay,
26
     bad faith, or dilatory motive on the part of the movant, repeated failure to cure deficiencies by
27
            1
28              The United States explicitly does not consent to any efforts to amend made by Muller.


      OPPOSITION TO MOTIONS TO AMEND                      4
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 5 of 14

 1 amendments previously allowed, undue prejudice to the opposing party . . . futility of amendment, etc.

 2 . . . .” Id. In United States v. Pinson, 584 F.3d 972, 977 (10th Cir. 2009), the court held that there was

 3 no abuse of discretion when “a district court [] den[ies] leave to amend pleadings due to . . . . futility of

 4 the amendment. . . . because Pinson’s proposed amendment would only have added further factual

 5 support for claims that the district court had already found legally flawed.” (citing Foman, 371 U.S. at

 6 182) (internal quoations omitted). Furthermore, a petition under § 2255 is ripe for decision once the

 7 government’s response and the movant’s reply, if any, are filed. See Jaramillo v. United States, No.

 8 CV-19-8017-PCT-SPL, 2020 WL 3001708 at *1 (D. Ariz. May 11, 2020) (slip opinion) (finding that a

 9 petition brought under § 2255 was ripe for decision once the government’s response and the movant’s

10 reply had been filed).

11          Here, the government’s opposition to the original motion—the responsive pleading—has already

12 been filed. See Dkt. 113. Muller also already filed his reply to the government’s opposition. See Dkt.

13 126. Accordingly, this Court must affirmatively grant leave to amend in order for an amended motion to

14 be considered, as the government does not consent to an amendment. Additionally, as in Jaramillo, the

15 petition is ripe for decision on the merits, and given that the proposed amendments still pending before

16 this Court were filed by Muller after his reply, they need not be considered.

17          However, should this Court wish to consider the motions, this Court should follow the Supreme

18 Court’s precedent in Foman and determine whether there is an apparent reason to deny leave. The

19 history of delay and bad faith in this case is apparent on its face from the numerous filings alone, as

20 recited in the procedural history of this case supra. Muller fluctuates between requesting extensions of

21 time, filing motions to amend either the initial motion or the supplement to that motion, requesting

22 expedited relief and/or emergency disposition, moving this court to stay and/or hold proceedings in

23 abeyance, and then again moving thrice for extensions of time most recently from November 2019

24 through January 2020. Only at that time did Muller file his substantive reply brief to the government’s

25 opposition to his motion on the merits. Lastly, after filing a substantive reply, Muller filed two motions

26 to amend—one to amend a supplement, and another to amend his motion. While at certain junctures the
27 government has also requested extensions, the proceedings in total at this juncture span over two years

28 from the initial filing of the motion pursuant to § 2255. So paramount is the expeditious litigation of


      OPPOSITION TO MOTIONS TO AMEND                      5
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 6 of 14

 1 cases that the Federal Rules of Civil Procedure themselves shall be “construed, administered, and

 2 employed by the court and the parties to secure just, speedy, and inexpensive determination of every

 3 action and proceeding.” Fed R. Civ. P. 1 (emphasis added).

 4           In the instant case, as in Pinson, Muller in his motion to amend his supplement and his motion

 5 to amend his merits motion provides wildly vivid factual allegations that arguably relate2 to claims

 6 already screened by this court pursuant to Rule 4. This Court already narrowed the petition to grounds

 7 cognizable for relief, and those findings were adopted by the district court. See Dkt. 91; see also Dkt.

 8 131 at 2-4 (arguing that the question of whether the plea was knowing, intelligent, and voluntary by its

 9 nature encompasses “all relevant factual and legal circumstances . . . .” but then demonstrating that the

10 proposed amendments relate to claims already screened out by this Court: specifically, “unlawful

11 searching and warrants,” “federal authorities becoming involved in the case and concealing illegal

12 searches,” and “failing to make complete disclosures.”). The government responded only to those

13 claims remaining after the Rule 4 screening. See Dkt. 113. Additionally, Muller further limited the

14 scope of his petition’s merits when he withdrew his claim of ineffective assistance of counsel. See Dkt.

15 117. Accordingly, this court should not grant Muller any further leave to amend the pleadings. To

16 further delay3 would amount to a waste of judicial resources and would not be in the interest of justice

17 when this Court has already screened claims and when the parties have filed their responsive pleadings.

18
                    2.     Muller is Time Barred from Asserting Claims Raised Because the Claims Do
19
                    Not Relate Back to the Original Pleading, Fail the Requirements of Notice Pleading
20                  in the Habeas Context, and Were Not Initially Limited By a Government
                    Impediment
21
            In Mayle, the Court stated, “Rule 15(c)(2) . . . provides that the pleading amendments relate back
22
     to the date of the original pleading when the claim asserted in the amended plea ‘arose out of the
23

24          2
               While the facts asserted in the proposed amendments are arguably connected to some of the
     claims made in Muller’s initial filings, this should not be confused with whether the assertions legally
25   relate back to the initial motion, which is a separate question discussed infra.
             3
26             It is likely that delay is exactly what Muller wants, given the pendency of state court
     proceedings and this Court’s denial of Muller’s previous request to hold these proceedings in abeyance
27   during the pendency of the state court proceedings. See Dkt .104. Any further leave to amend at this
     point would simply serve to further delay proceedings on the merits, reinforcing that the aim to delay
28   these proceedings further is ample reason to deny leave to amend.


      OPPOSITION TO MOTIONS TO AMEND                     6
30
           Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 7 of 14

 1 conduct, transaction, or occurrence set forth or attempted to be set forth in the original pleading.’” 545

 2 U.S. at 655 (quoting Fed. R. Civ. Pro. 15(c)(2)). Should a claim in an amended pleading not relate back,

 3 it is time-barred by the one-year statute of limitations contained in § 2255. Id. at 654. The requirement

 4 that a claim relate back is required to satisfy the notice pleading requirements for federal habeas actions.

 5 “Habeas Corpus Rule 2(c) is more demanding [than notice pleading under ordinary civil proceedings].

 6 It provides that the petition ‘must specify all grounds for relief available to the petitioner’ and ‘state the

 7 facts supporting each ground.’” Mayle, 545 U.S. at 655 (quoting Conley v. Gibson, 355 U.S. 41, 47

 8 (1957) (overturned on grounds unrelated to habeas notice pleadings by Bell Atlantic Corp. v. Twombly,

 9 550 U.S. 544 (2007)). This higher standard for particularity in pleadings is to aid the court in screening

10 the petition pursuant to Habeas Rule 4. Mayle, 545 U.S. at 656.

11          The test to determine whether an amendment relates back to the original pleading is whether it is
12 based on “the same core facts as the timely filed claims, and not when the new claims depend on events

13 separate in both time and type from the originally raised episodes.” Id. at 645. See Alfaro v. Johnson,

14 862 F.3d 1176 (9th Cir. 2017) (clarifying that the key inquiry is the difference between the claims’

15 respective factual predicates). The Mayle court also determined that “[a]n amended habeas petition . . .

16 does not relate back . . . when it supports a new ground for relief supported by facts that differ in both

17 time and type from those the original pleadings set forth.” 545 U.S. at 650 (emphasis added).

18          The Ninth Circuit discussed amendments to a petition brought under § 2254 and whether the
19 amendments related back in Hebner v. McGrath, 543 F.3d 1133 (9th Cir. 2008). In Hebner, the court

20 applied the Supreme Court’s test as articulated in Mayle. In Hebner, the amendments dealt with “at

21 leaset two discrete occurrences . . . the admission of evidence during trial and the instructions charged to

22 the jury after the close of the evidence.” 543 F.3d at 1139. Initially, the movant brought claims only

23 related to admission of evidence during the evidentiary phase. Id. at 1138. The court reasoned that the

24 evidentiary phase and the instructions were “separate transactions and do not share a common core of

25 operative fact,” id., comparing the two different portions of the trial to the Mayle court’s analysis where,

26 in a negligence claim, there was only one accident causing one injury and from that accident arose all
27 claims. Id. (citing Mayle, 545 U.S. at 660). Therefore, even when analyzing claims under the general

28 umbrella of a jury trial, the Ninth Circuit distinguished separate phases with separate occurrence and


      OPPOSITION TO MOTIONS TO AMEND                       7
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 8 of 14

 1 different cores of operative fact among those occurrences. See id. at 1139.

 2          The Ninth Circuit also analyzed an ineffective assistance of counsel claim labeled as such in both

 3 the initial and amended filing in United States v. Marulanda, No. 04-15824, 226 Fed. App’x 709, 711

 4 (9th Cir. 2007) (not published in the Federal Reporter), finding that even though the claim at issue in

 5 both the amended and initial motions was ineffective assistance of counsel, the amended claim was

 6 barred because the initial claim dealt with issues during the movant’s first trial, whereas the amended

 7 claim was based on the movant’s second trial and the “new claims are based on independent facts,

 8 different in both time and type.” The First Circuit also found that even if a claim in an amended

 9 pleading has the same name or label as one in the initial pleading, this does not remove the inquiry into

10 the core facts: “The standard cannot be satisfied ‘merely by raising some type of ineffective assistance

11 claim based upon an entirely distinct type of attorney misfeasance.’” Turner v. United States, 699 F.3d

12 578 (1st Cir. 2012) (quoting United States v. Ciampi, 419 F.3d 20, 24 (1st Cir. 2005)).

13          Importantly, an amended petition must meet particularity requirements, as

14
            district courts face no obligation to wade unguided through entire exhibits attached to an
15          original petition to determine whether those exhibits contain core facts. Relation back is
            decided once there is an amended petition—and an amended petition must itself satisfy
16          the particularity standards of Rule 2(c) in order to avoid dismissal . . . . [and a briefing
            motion should] identify the specific portions of an earlier pleading that contain the
17
            relevant factual material to which the new pleading is attempting to relate back . . . . If the
18          submissions discussing the amended petition fail to do so, district courts have familiar
            remedies, such as dismissing the new claim as time-barred for failure to show that it
19          relates back, declining to grant leave to amend for similar reasons, or requesting
            supplemental briefing to better explain the relationship between the amended petition and
20          the original one—for example, by identifying the particular facts from an attachment that
21          support each claim for relief.

22 Ross v. Williams, 950 F.3d 1160, 1172 (9th Cir. 2020).

23          Additionally, when a claim that illegal or unconstitutional action by the government is an

24 impediment to filing a petition under § 2255, a movant has one year from the date of the removal of the
                                              4
25 impediment to file. 28 U.S.C. § 2255(f)(2). Limited authority exists on this issue, and most of the

26 authority exists analyzes the parallel § 2244 statute. As to this provision in § 2255 matters, the
27 Jaramillo court stated that the impediment must be a violation of law created by governmental action
            4
28              The parallel statute for habeas proceedings in state actions is 28 U.S.C. § 2244(d)(1)(B).


      OPPOSITION TO MOTIONS TO AMEND                       8
30
           Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 9 of 14

 1 that results in the movant from timely moving for relief. 2020 WL 3001783 at *4 (determining that

 2 ineffective assistance of defense counsel was not a governmental action). Additionally, the impediment

 3 generally arises in the context of a prisoner’s access to legal resources after the conclusion of his case,

 4 while incarcerated. See Robles-Vargas v. United States, Nos. 05CR0117H, 07CV0861H, 2008 WL

 5 755895 at *2-3 (S.D. Cal. March 19, 2008) (unpublished) (reasoning that lack of unfettered access to the

 6 prison law library was not an impediment for a § 2255 motion); see also Bryant v. Ariz. Atty. Gen, 499

 7 F.3d 1056, 1059-60 (9th Cir. 2007) (analyzing lack of access to caselaw in § 2244 context); Shannon v.

 8 Newland, 410 F.3d 1083, 1087-88 (9th Cir. 2005) (describing prison interference with access to legal

 9 materials as the impediment generally at issue in § 2244 context); Egerton v. Cockrell, 334, F.3d 433,

10 436-37 (5th Cir. 2003) (finding the same).

11          Here, Muller classifies the claim that his plea was not knowing, voluntary, and intelligent as

12 “broad.” Dkt. 131 at 3. He further misapplies Twombly as the notice-pleading requirement for all

13 federal claims and fails to acknowledge the heightened requirements for habeas and related claims. Dkt.

14 131 at 3. He also asserts that “Prosecutors were on notice that the totality of the government’s conduct

15 was at issue in relation to the plea challenge.” Id. However, this does not meet the standards set forth in

16 Mayle, Marulanda, and Turner. The additional allegations include actions by Alameda County law

17 enforcement officials, Dkt. 132 at 3, “authorities” generally planting or destroying evidence “at some

18 point,” id. at 4, and specifics regarding allegations against the “Dublin authorities.” Id. at 5. He accuses

19 “Dublin authorities” of deleting video footage and withholding evidence, without any factual basis for

20 the allegations. Id. at 5-6. He accuses federal prosecutors of collusion with the victims and local

21 authorities, again without any proffers. Id. at 8-9.As in Turner, the labels are not dispositive, and these

22 additional facts cannot relate back. Even so, his Second Amended Supplement (dkt. 132) directly recites

23 the exact same grounds for relief raised in his original petition and screened by this Court. He then

24 frames similar allegations as relating to only the knowing/voluntary/intelligent plea entry claim in his

25 Second Amended Motion. Dkt. 143. Additionally, in his Second Amended Motion, he again argues that

26 “some of the factual material in the amended motion expands on [original claims] . . . . [and that]
27 [o]ther factual material is new, but supports the existing claims . . . .” Id. at 59. As in his previous

28 filing, Muller does not specifically state which claims he is referring to (apart from his amorphous


       OPPOSITION TO MOTIONS TO AMEND                     9
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 10 of 14

 1 categorization of knowing/voluntary/intelligent plea entry), which facts he is referring to, and where

 2 those facts and/or claims can be found in 1) the original motion and 2) the subsequent filing as required

 3 by Ross. This Court would need to engage in a scavenger hunt in order to make those determinations,

 4 and the court in Ross describes the impropriety of such a venture.

 5          Muller also alleges grand schemes of federal conspiracies to conceal and destroy evidence, plant

 6 evidence, and falsify warrants, dkt. 132 at 5-6, and a conspiracy with county authorities to wait to file

 7 charges. Id. at 8. These, too, have no connection to the initial petition. While Muller did raise Brady

 8 and Giglio issues in his initial filing, he did so in a claim on the denial of a preliminary hearing, see dkt.

 9 61 at 10-11, and on a claim of a failure to provide exculpatory evidence and a failure to investigate

10 claims for their truth or falsity. Id. at 13-14. He goes on to further describe these grand conspiracies in

11 his most recent filing. See Dkt. 143. His allegations are including but not limited to: use of false

12 evidence and forgery to prosecute crime “victims” (id. at 1), planted evidence (id.), falsified warrants

13 (id. at 19-21), forged signatures (id. at 20), claims of the use of Photoshop to alter evidence (passim), a

14 claim that the FBI staged an entire search and evidence found during that search (id. at 15-16) and

15 further inflammatory and baseless allegations of a similar nature. He argues that his inability to learn of

16 this “evidence,” coupled with his already existing mental health conditions, rendered his plea

17 involuntary/ unknowing/ unintelligent (id. at 55-58), and argues that his motion is timely given that the

18 filing is within one year of the removal of purported illegal government impediments.

19          On the whole, these are independent facts entirely, the likes of which were mentioned nowhere

20 in Muller’s initial pleadings. That they could be interpreted to influence whether his plea was knowing,

21 intelligent, and voluntary is too vague to meet the notice requirements under Mayle and its progeny.

22          Furthermore, Muller’s contention that the purported unconstitutional acts by government actors

23 (both local and federal) constitute an impediment under § 2255(f)(2) is inaccurate. Even if the

24 outlandish and baseless claims proved true, the purported illegal acts constituting impediments occurred

25 at the time of the crime in this case. All allegations are surrounding the crime, investigation,

26 prosecution, and plea. Muller asserts limited allegations of lack of access to materials, but he states the
                                                             5
27 duration was for a timeframe of two months. Dkt. 143 at 6. In fact, his voluminous filings in these

28          5
                Muller alleges that “the prosecution team precipitated his detention, rape and beating in prison

      OPPOSITION TO MOTIONS TO AMEND                       10
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 11 of 14

 1 proceedings, coupled with outside assistance from family (see Dkt. 143 at 59), demonstrate his ability to

 2 litigate these proceedings. In fact he implicitly argues that the illegality persists, as he states, “[t]he only

 3 way for the government to meaningfully remove the impediment its illegal act created would be to admit

 4 and repudiate them.” Id. This argument has no limit. Essentially, the defendant contends that he should

 5 be free to amend until such time as the government agrees with his fantasies.

 6
            B.   Muller’s Motions to Amend and Amended Pleadings Are Properly Classified As
 7          Amendments, Not Successive Pleadings, and As Such, Leave to Amend May Be Denied
 8          Typically, Section 2255(h)(1) governs successive applications for relief under the section: any
 9 second or successive motion must be certified by an appellate panel as provided in § 2244, and there

10 would need to be “newly discovered evidence6 that, if proven and viewed in the light of the evidence as

11 a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder

12
   . . . .” Dkt. 143 at 6. The government explicitly denies any such allegations and would posit that if
13 allegations of misconduct amounting to rape or beatings have occurred, a petition pursuant to § 2255 is
   the incorrect vehicle for relief.
14          6
              Some court suggest that when a motion pursuant to § 2255 asserts newly discovered evidence,
   the petition in some cases can be treated as a motion for a new trial, but not as a vehicle for relief
15 pursuant to § 2255. In United States v. Jackson, 209 F.3d 1103, 1106 (9th Cir. 2000), the court
   determined that where newly obtained evidence of a witness’s “recantation” in a different proceeding
16 prompted a movant’s motion under § 2255, “[w]e treat [the] motion . . . as a motion for a new trial . . . .”
   Accordingly, the movant would need to demonstrate that, “(1) the evidence was newly discovered, (2)
17 [the movant] exercised due diligence in uncovering the new evidence, (3) the new evidence is not
   merely cumulative or impeaching, (4) the new evidence is material, and (5) the new evidence is such
18 that a new trial would probably produce an acquittal.” Id. (citing United States v. Lopez, 803 F.2d 969,
   977 (9th Cir. 1986) (distinguished on other grounds). See United States v. Kearney, 682 F.2d 214 (D.C.
19 Cir. 1982) (denying a petitioner’s § 2255 motion because its basis was that of newly discovered
   evidence and was accordingly characterized as a motion for a new trial pursuant to Federal Rule of
20 Criminal Procedure 33); see also Fed. R. Crim. Pro. 33 (allowing a motion for new trial to be granted
   after a verdict or finding of guilt).
21
            Courts are still split as to whether a § 2255 claim should be viewed as a motion for new trial
22 when alleged newly discovered evidence is at issue, but the Supreme Court articulated in Herrera v.
   Collins, 506 U.S. 390, 400 (1993) that a petitioner’s argument under habeas review raising newly
23 discovered evidence “is not itself a constitutional claim, but instead a gateway through which a habeas
   petitioner must pass to have his otherwise barred constitutional claim considered on the merits. . . . The
24 fundamental miscarriage of justice exception is available only where the prisoner supplements his
   constitutional claim with a colorable showing of factual innocence. We have never held that it extends
25 to freestanding claims of actual innocence.” (internal quotations and citations omitted). Accord. Conley
   v. United States, 323 F.3d 7, 13-14 (1st Cir. 2003) (noting “new evidence claims . . . are cognizable
26 grounds of relief only in post-trial motions for a new trial and not under habeas or its section 2255
   surrogate. . . . Merely to claim that new evidence casts doubt, even grave doubt, no the correctness of a
27 conviction is not a ground for relief on collateral attack.”); but cf. Guinan v. United States, 6 F.3d 468,
   470-71 (7th. Cir. 1993) (post-Herrera) (differentiating a motion for new trial’s purpose as a remedy for
28 factual error, not legal error).


      OPPOSITION TO MOTIONS TO AMEND                      11
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 12 of 14

 1 would have found the movant guilty of the offense.” 28 U.S.C. § 2255(h)(1). See United States v.

 2 Lopez, 577 F.3d 1053, 1059-61 (9th Cir. 2009) (describing the jurisprudence limiting the scope of

 3 review and explaining the procedure for second or successive § 2255 petitions); Habeas Rule 9 (stating

 4 that, “[b]efore presenting a second or successive motion, the moving party must obtain an order from the

 5 appropriate court of appeals authorizing the district court to consider the motion, as required by 28

 6 U.S.C. § 2255, para. 8.”).

 7          The Supreme Court explained in its decision in affirming the codification of the AEDPA and its

 8 restrictions on successive habeas corpus petitions that the Act, “constitute[s] a modified res judicata rule,

 9 a restraint on what is called in habeas corpus practice ‘abuse of the writ.’” Felker v. Turpin, 518 U.S.

10 651, 664 (1996). A district court can determine whether a petition is a “second or successive” petition

11 for habeas relief. Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001). However, when an

12 apparent § 2255 motion is filed prior to a ruling on an initial § 2255 motion, “the district court should

13 construe the second § 2255 motion as a motion to amend the pending § 2255 motion.” Woods v. Carey,

14 525 F.3d 886, 889 (9th Cir. 2008) (internal quotations and citations omitted).

15          In so holding, the Ninth Circuit joins the Second Circuit in Ching v. United States, 298 F.3d 174,

16 177 (2d Cir. 2002), and further adopts reasoning from Ching that once such a motion is classified as an

17 amendment, “the district court may deny that leave [to amend] where necessary to thwart tactics that are

18 dilatory, unfairly prejudicial, or otherwise abusive.” Woods, 525 F.3d at 889 (quoting Ching, 298 F.3d

19 at 180). The Woods court thus acknowledged, as did the Ching court, the possibility for the abuse of the

20 processes pursuant to § 2255; the district court’s ability to deny leave to amend when abusive tactics

21 were in play “assuaged the Second Circuit’s concern that prisoners would exploit the ability to amend

22 their pending petitions, thereby undermining AEDPA’s goals of efficiency and conservation of judicial

23 resources.” Woods, 525 F.3d at 889.

24          By the form and substance of both the amended supplement (dkt. 132) and the amended petition

25 (dkt. 143) as well as their accompanying motions to amend, Muller appears to search for a work-around

26 to this Court’s findings pursuant to its Rule 4 screening by reasserting almost every claim and
27 formulating documents that on their face could be construed as second or successive § 2255 petitions.

28 Muller raises unsupported factual allegations discussed supra, and he even resorts to character attacks


      OPPOSITION TO MOTIONS TO AMEND                     12
30
          Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 13 of 14

 1 pointed at the victims in this case. See Dkt. 132 at 8. He claims he raises only “further detail” regarding

 2 the claims set forth in his initial petition, and claims at length that this detail was unknown to him at the

 3 time of the filing of his initial petition. Dkt. 131 at 17; see generally Dkt. 131, Dkt. 132, Dkt. 143. But

 4 he also presents to this Court additional information regarding his “mental health, profound isolation,

 5 and extreme conditions of confinement,” that existed prior to his plea. Dkt. 132 at 10. This information

 6 on its face was known to Muller at the time of his initial petition, as it recounts his own personal history

 7 while incarcerated.

 8          Almost all of the factual allegations discussed at length supra fail to state specific time frames

 9 and perhaps most tellingly are at best loosely analyzed in light of the claims recited (and re-raised) in the

10 body of the amendments. Not only do these allegations accordingly fail the notice requirements applied

11 to § 2255 proceedings, but they also amount to the exact types of abusive tactics anticipated by the

12 courts in Woods and Ching. Muller’s tactics are obvious to the witting observer: he attempts to

13 undermine this Court’s Rule 4 screening in his blanket reassertion of numerous claims screened and

14 excluded, couching this effort as simply providing “further detail.” Dkt. 131 at 17. Accordingly, this

15 Court should deny any leave to amend and decide the motion on its merits or, in the alternative, grant

16 the government’s pending Motion to Dismiss. Dkt. 146.

17
                                            IV.       CONCLUSION
18
            Muller’s motions to amend the supplement to his petition, amended supplement, motion to
19
     amend the petition, and second amended petition fail statutory and legal requirements for notice
20
     pleading and a relation back to initial claims. Furthermore, there was no unlawful impediment
21
     prohibiting Muller from filing the allegations contained in the motions and amended documents in a
22
     timely fashion. Lastly, the ends of justice would not be served if this Court were to grant leave to
23
     amend, as the filings amount to delay tactics and abuse of the writ of habeas corpus. Accordingly, the
24
     motions to amend both the supplement and the petition should be denied.
25

26
27

28


      OPPOSITION TO MOTIONS TO AMEND                     13
30
        Case 2:15-cr-00205-TLN-EFB Document 154 Filed 07/10/20 Page 14 of 14

 1   Dated: July 10, 2020                        MCGREGOR W. SCOTT
                                                 United States Attorney
 2

 3                                        By: /s/ LAURA JEAN BERGER
                                              LAURA JEAN BERGER
 4                                            Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     OPPOSITION TO MOTIONS TO AMEND         14
30
